internal_revenue_service number release date index nos cc psi plr-162840-02 date in re letter_ruling request regarding excise_taxes legend taxpayer county dear this responds to a letter_ruling request submitted by your authorized representative asking whether taxpayer qualifies for the excise_tax exemptions allowed to state and local governments under sec_4041 sec_4221 sec_4253 and sec_4483 of the internal_revenue_code taxpayer is a sec_501 corporation that provides ambulance service in the county taxpayer and the county have a contract that designates taxpayer as the county’s agent responsible for the management and operation of an emergency and non-emergency medical service for the transportation of ill injured or otherwise incapacitated persons in this capacity taxpayer also provides to the county on a hours a day seven days a week basis emergency medical transport of indigents within the county’s jurisdiction rescue teams in the event of emergency and transport of county prisoners taxpayer represents that it is the sole emergency and non-emergency medical transport provider in the county the county provides taxpayer without charge the use of certain real_property and improvements owned by the county upon termination of the contract taxpayer’s assets including ambulances related equipment and supplies and account receivables become the county’s property taxpayer must present its annual budget to the county for approval the county may modify the budget as the county deems appropriate the county approves the fee structure for emergency and non-emergency users who are not exempt from fees sec_4041 exempts from the taxes on special fuels imposed by sec_4041 sales for the exclusive use of any state political_subdivision of a state or the district of columbia comparable exemptions from the manufacturers excise_taxes the tax on communications and the highway use_tax are provided by sec_4221 sec_4253 and sec_4483 respectively revrul_77_387 1977_2_cb_364 concludes that a nonprofit volunteer rescue squad that provides non-emergency ambulance service as well as emergency rescue and ambulance service is eligible for the exemptions from excise_taxes provided for state and local governments the volunteer rescue squads in many cases although not necessarily in every case receive assistance from governmental units and this assistance may consist of direct grants of funds or equipment or the use of public property equipment and supplies either provided free or at a nominal charge their operations may also be financed through a variety of fund-raising projects and drives revrul_77_388 1977_2_cb_365 concludes that an independent nonprofit volunteer ambulance association that provides emergency services in an area where no other ambulance service is available is eligible for the exemptions from excise_taxes provided for state and local governments the association does not charge for its services or the use of its equipment the association’s only source_of_income is an annual fund raising drive and contributions taxpayer is similar to the rescue squad in revrul_77_387 and the ambulance association in revrul_77_388 accordingly taxpayer qualifies for the excise_tax exemptions allowed to state and local governments under sec_4041 sec_4221 sec_4253 and sec_4483 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by frank boland chief branch enclosures copy of this letter copy for sec_6110 purposes cc
